ICJ_064_USDiplomaticStaffTehran_USA_IRN_1981-05-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER OF 12 MAY 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE DU 12 MAI 1981
Official citation :

United States Diplomatic and Consular Staff in Tehran,
Order of 12 May 1981, I.C.J. Reports 1981, p. 45.

Mode officiel de citation :

Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
ordonnance du 12 mai 1981, C.I.J. Recueil 1981, p. 45.

 

Sales number 4 6 1
N° de vente :

 

 

 
45

INTERNATIONAL COURT OF JUSTICE

1981 YEAR 1981
12 May
General List
No. 64 12 May 1981

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 88
of the Rules of Court,

Having regard to the Application by the United States of America filed
in the Registry of the Court on 29 November 1979 instituting proceedings
against the Islamic Republic of Iran in respect of a dispute concerning the
seizure and holding as hostages of members of the United States diplo-
matic and consular staff in Iran,

Having regard to the Judgment given by the Court on 24 May 1980 in the
proceedings thus instituted, by which the Court decided inter alia that the
Government of the Islamic Republic of Iran was under an obligation to
make reparation to the Government of the United States of America for
the injury caused to the latter in the circumstances described in the Judg-
ment, and that the form and amount of such reparation, failing agreement
between the Parties, should be settled by the Court, and reserved for that
purpose the subsequent procedure in the case,

Whereas no request has been made to the Court to settle the form and
amount of such reparation ;

Whereas by a letter dated 6 April 1981 the Deputy Agent of the United
States informed the Court —

4
46 DIPLOMATIC AND CONSULAR STAFF (ORDER 12 V 81)

“Effective 19 January 1981 the United States and Iran entered into
certain mutual commitments in order to resolve the crisis arising out
of the detention of the fifty-two United States nationals, and for the
settlement of claims between the United States and Iran, as reflected
in two declarations issued on that date by the Government of the
Democratic and Popular Republic of Algeria. Those declarations
provide that upon the certification by the Government of Algeria that
the fifty-two U.S. nationals had safely departed from Iran, ‘the
United States will promptly withdraw all claims now pending against

>>>

Iran before the International Court of Justice...’” ;

Whereas certified copies of the two Declarations of the Government of
the Democratic and Popular Republic of Algeria dated 19 January 1981,
referred to in the said letter, originals of which were on that date initialled
by duly authorized representatives of the Government of the United States
of America and the Government of the Islamic Republic of Iran, have
since been furnished to the Court by the Deputy Agent of the United
States ;

Whereas in the said letter of 6 April 1981 the Deputy Agent of the
United States, referring to Article 88, paragraph 1, of the Rules of Court,
requested on behalf of his Government that all proceedings pending before
the Court relating to United States claims against Iran for reparation be
discontinued ;

Whereas in the said letter the Deputy Agent of the United States
nevertheless went on to state —

“The United States reserves the right, however, to reinstitute such
proceedings if the Government of Iran fails to live up to its commit-
ments under the foregoing declarations. Independently of the fore-
going, the United States reserves the right to seek redress in the Court
if Iran fails to return promptly the premises, property, archives and
documents of the United States Embassy in Tehran and of its Con-
sulates in Iran.” ;

Whereas in response to a letter from the President of the Court dated
15 April 1981, in which it was observed that a discontinuance subject to a
right to reinstitute and pursue the proceedings could not be considered by
the Court as falling within the terms of Article 88 of the Rules of Court, the
Deputy Agent of the United States, by letter of 1 May 1981, gave certain
explanations and informed the Court that

“In seeking a discontinuance, we intend that all currently pending
proceedings relating to the United States claims against Iran for
reparation be discontinued, and that the Court issue an order record-
ing the discontinuance and directing the removal of those proceedings
from the list”,
47 DIPLOMATIC AND CONSULAR STAFF (ORDER 12 V 81)

and that the statement in the letter of 6 April quoted above

“was not meant to condition or qualify the normal procedural effect
of a discontinuance” ;

Whereas copies of the letters of 6 and 15 April and 1 May 1981, recited
above, were transmitted by the Registrar to the Government of Iran ; and
whereas no communication has been received from the Government of
Tran ; .

Whereas the Court has thus been notified separately by one of the
Parties of a commitment by that Party, the Applicant in the case, in the
context of an agreed settlement arrived at between the two Parties, that all
its claims before the Court should be withdrawn ; and whereas the other
Party, having been informed of such notification, has not addressed to the
Court any observation ;

Having regard to the adherence by the Parties to the two Declarations of
the Government of Algeria dated 19 January 1981 ;

Being satisfied that it is the common intention of the Parties that the
proceedings before the Court should now be brought to an end by their
unconditional discontinuance, and being satisfied that the case should
accordingly be removed from the list ;

Places on record the discontinuance of the proceedings in the case,
following upon an agreement between the Parties ; and

Directs that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of May, one thousand nine
hundred and eighty-one, in three copies, one of which will be placed in the
archives of the Court, and the others transmitted to the Government of the
United States of America and the Government of the Islamic Republic of
Iran, respectively.

(Signed) Humphrey WALDOCK,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
